Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 01/06/2021 with the election of Claims 11-20 and newly added claim 21.  Therefore, claims 1-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant's election with traverse is acknowledged.  The traversal is on the grounds that claims 1 and 10 are directed to the same subclasses and there is no undue search burden on the examiner.  The traversal is not found persuasive because claims in groups I and II require different searches since the claims are directed to different statutory categories which are patentably distinct inventions as described in the restriction requirement.  Claim 1 is directed to a surgical kit and claim 10 is the method of forming tendon fixation which are entirely different statutory categories.  Therefore, applicant's request to withdraw the restriction requirement is not found persuasive and the requirement is still deemed proper and is therefore made FINAL.
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is a two way distinction between the combination (claim 10) and subcombination (claim 21) claims.  Claim 10 is a combination that does not require all the limitations of the subcombination since the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Thus, claims 11-20 are presently pending in this application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both “working end” and “suture passer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites the limitation “the insert portion” and “the guide portion”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “the tip” and “the suture passer”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-20 depend from a kit claim 10.  They should depend from method claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2013/0123840) “Murphy” in view of Chudik (2005/0043805). 
Regarding claims 11 and 20, Murphy discloses a method of forming a tendon fixation (Figs. 17-29 and par. 0003 discloses tendon repair methods) comprising: forming a bone tunnel that has a corner or a curved portion (tunnels 762/764 intersect and form a corner; Fig. 29 and par. 0070); inserting a working end 524 (Fig. 18) within an anchor hole of the bone tunnel 650 (Fig. 20); passing suture 532 by the working end through the bone tunnel (Fig. 22 and par. 0058 disclose suture 532 is passed into the bone tunnel using the working end 524); inserting and fixating a cannulated device 766/768 (Fig. 29) within the portion of the bone tunnel 762/764 (Fig. 29 and par. 0070 disclose a cannulated implant is inserted and reinforced in one or both tunnels); receiving the suture through a channel of the cannulated device (suture 770 is received in the channel of cannulated device 766/768; Fig. 29 and par. 0070); and stitching free ends of the suture that extend from openings of the bone tunnel (par. 0043 discloses tying the ends of the suture that extend out of the bone tunnel); except for stitching free ends at fixation points to provide a dynamic suture fixation that yields a compressive force on the bone and tying ends of the suture using one or more of a Mason-Allen fixation.  
However, Chudik teaches a similar method comprising a suture inserted through a curved bone tunnel and exiting at two openings (Figs. 32-33 disclose suture 144 used to repair a rotator cuff having two exit openings at a curved bone tunnel) and stitching free ends 
Regarding claim 12, Murphy discloses wherein forming the bone tunnel comprises: forming a primary hole 210 within a bone (as disclosed in Fig. 4 and par. 0037); inserting an insert portion 106 of a drill guide 110/120 (Fig. 1) into the primary hole (Fig. 4); maintaining the drill guide in a stationary position relative to the bone to provide orientation relative to the bone (Fig. 5 and par. 0039); drilling an anchor hole 212 into the bone as directed by a hollow shaft of a guide portion 160 of the drill guide (par. 0040 discloses drilling the bone tunnel through the hollow guide sleeve 160), the anchor hole intersecting the primary hole (as shown in Fig. 11).
Regarding claim 14, Murphy discloses the working end includes a blunt, rounded tip 544 whereby the suture 532 curves around the tip to be directed through a corner of the bone tunnel (as shown in Fig. 20).
Regarding claims 15-16, Murphy discloses comprising moving suture through the bone tunnel with a slider 536 (par. 0060 discloses translation of the carriage 536) and the slider moves within a cavity 516 of the working end (Fig. 20 and par 0057).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2013/0123840) “Murphy” in view of Chudik (2005/0043805) further in view of Pandya (2010/0228254).
As best understood, Murphy in view of Chudik discloses the claimed invention of claim 11; except for the insert portion and the guide portion are oriented at a 90 degree angle relative to each other and the tip of the suture passer is removable from a delivery driver.  However, Pandya teaches a similar method comprising an insert portion and a guide portion of a drill guide are oriented at a 90 degree angle relative to each other (as shown in Fig. 4) and the tip of the suture passer 10 is removable from a delivery driver 7 (Fig. 16 and par. 0106 disclose the suture passer 10 is removably mounted to delivery driver 7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Murphy in view of Chudik to include the insert portion and the guide portion are oriented at a 90 degree angle relative to each other and the tip of the suture passer is removable from a delivery driver, as taught and suggested by Pandya, for the purpose of providing an optimal angle that provides ease of suture insertion and for allowing flexibility to the delivery mechanism by having detachable components. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2013/0123840) “Murphy” in view of Chudik (2005/0043805) further in view of Dujorvic (2016/0174966).
Murphy in view of Chudik discloses the claimed invention of claims 11 and 16; except for further comprising a micro cover fitting that is removably attached over a cavity of the working end.  However, Dujorvic teaches a similar method comprising a micro cover fitting that is removably attached over a cavity of a working end (par. 0027 and Fig. 3 disclose a cover for the tip of the working end 200).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Murphy in view of Chudik to include a micro cover fitting that is removably attached over a cavity of the working end, as taught and suggested by Dujorvic, for the purpose of providing a covering that blocks the opening of the working end. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2013/0123840) “Murphy” in view of Chudik (2005/0043805) further in view of Cerundolo (7569059).
Murphy in view of Chudik discloses the claimed invention of claims 11 and 12; except for an opening at a deep end of the cannulated device is rounded to direct the suture in a rounded manner around a corner of the bone tunnel. However, Cerundolo teaches a similar method comprising an opening at a deep end of cannulated device 4 is rounded to direct the suture in a rounded manner (Fig. 17A discloses the cannulated device 4 has rounded ends 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Murphy in view of Chudik to include an opening at a deep end of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774